DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/21 has been entered.  Claims 1, 11 and 115 have been amended. Claims 3-10, 12-114, 116, 118 and 120-126 have been cancelled.  Accordingly, claims 1-2, 11, 115, 117 and 119 are pending and under examination.
 
Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

            The instant abstract utilized implied phrases see “The present invention relates to”.  This language should be avoided.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Withdrawn Rejections
            All rejections of claims not reiterated herein, have been withdrawn.

 Claim Rejections - 35 USC § 103
            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


          Claims 1-2, 11, 115, 117 and 119  are  rejected under 35 U.S.C. 103 as being unpatentable over Stoeber et al., (1999;IDS Reference, of recoprd).and Admon et al. . (US 2012/0039811, of record) in view of  Abcam (1999;retrieved from url://www.abcam.com/protocols/sample-preparation-for-western-blot, of record) and/or Gutierez et al.(2012, retrieved from url.emdmillipore.com, of record). 
          Stoeber et al teach throughout the publication detecting an Mcm protein 5 present in exfoliated superficial urothelial cells from patients suspected of having urinary cancers with an immunoassay. Prior to performing the immunoassay,  Stoeber et al teach processing the urine sample by centrifugation and lysing exfoliated cells using dounce homogenization.  Stoeber et al teach assaying the cellular protein extract for the presence/determining concentration of Mcm5 (Fig 2).
          Stoeber et al do not specifically teach a lysis buffer.
          Admon et al. teach throughout the patent and especially in abstract detecting cancer markers in biological samples wherein the biological sample includes as for example urine and lysates thereof [0079], and performing an assay to detect an mcm protein in such samples as for example Mcm5, (table 1) wherein the assay comprises Admon et al teach such markers are suitable for detecting bladder cancer [0036].  Admon et al teach samples cell lysates can be obtained by treatment with reagents.   Cell lysis reagents necessarily are capable of releasing the mcm marker for detection/determining levels.  To obtain a cell lysate in a urine sample the urine sample necessarily includes cell sediments.  
          Abcam discloses various sample preparation techniques for lysing cells including of lysing buffers or mechanical shearing including dounce homogenation for subsequent immunoassay analysis by western blot ( whole publication). 
          Abcam discloses a suitable lysis buffer for nuclear proteins include the RIPA buffer (150 mM sodium chloride 1.0% NP-40 or Triton X-100, 0.5% sodium deoxycholate 0.1% SDS (sodium dodecyl sulfate) 50 mM Tris, pH 8.0) (page 2 table; page 3).  
          Gutierez et al disclose throughout the poster, a platform for rapidly screening and optimizing lysis buffers to optimize sample preparation and downstream analytical methods for mammalian lysates. 
           It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, to have modified Stoeber et al to replace the mechanical homogenizer for lysis of the exfoliated superficial urothelial cells with a lysis buffer as taught in Admon et al to obtain cell lysates for detection and detaining concentration of mcm5 in urine wherein the lysis buffers is RIPA buffer as taught in Abcam.   One would be motivated to do so replace the laborious dounce homogenizer Stoeber et, with an optimized lysis buffer i.e. RIPA, suitable for a nuclear protein extraction and commercially available as taught in Abcam.
            It would have been with expectation of success that an optimized buffer commonly used for the extraction of nuclear proteins and subsequent immunoassay as for example RIPA buffer is suitable for releasing a nuclear protein i.e. Mcm5 from cells to determine concentration because it comprises all claimed buffer components and one artisan would have reasonable anticipation to have the similar results as claimed.  In addition, as evidenced by the instant claim 11, using RIPA as a lysis buffer would have provided a reasonable expectation of success for performing the claimed method without undue experimentation. 
          It would have also been prima facie obvious to one of ordinary skill in the art at the effective filing of the claimed invention, to have optimized the sample preparation method  Stoeber et al and Admon et al   with additional commercially available buffers as taught in Gutierez et al.   or modification thereof as for example modification of the RIPA buffer taught in Abcam and Gutierez et al.  One would be motivated to do so because  Gutierez et al. teach no single buffer is optimal for all samples and because the platform of Gutierez et al.  allows for rapid screening and optimization (Gutierez et al., last paragraph). 
          Absent unexpected results, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 
          Regarding claim 2, the method of Stoeber et,  Admon et al and Abcam and/or Gutierez does not comprise for example a lysis buffer being PBS containing 0.4% sodium deoxycholate or  incubation of the urine sample at a temperature greater than 90C for greater than 45 minutes or digesting the urine sample with a nuclease.  Regarding claim 11, Abcam teach the RIPA buffer which meets the limitation (XV) recited in the alternative or  limitation (V) as the RIPA buffer comprises a detergent.  
         Regarding claim 115, Abcam teach the RIPA lysis buffer comprises sodium deoxycholate.
         Regarding claim 117, Abcam teach the RIPA lysis buffer comprises 150 mM sodium chloride.
Response to Arguments
Applicant's arguments filed 04/08/21 have been fully considered but they are not persuasive.  
            103 Rejections:
           Applicant directs the Examiner’s attention to page 1073 of Stoeber and argues that Stoeber describes a complex method for processing urine samples prior to the use of an immunoflurometric assay to detect Mem5 and that in contrast to the presently claimed method, the multistep method process of Stoeber requires specialist laboratory 
This argument is not found persuasive because (1) the instant recited claims utilize open language in reciting “comprising” Therefore the instant claims allow for many more steps other than what is currently recited and the instant claims do not exclude steps such as taught by Stoeber.  (2) The applicant is arguing Stoeber et al individually and not considering the combination of Stoeber et al in view of Admon et al and Abcam and/or Gutierez et al.  In the instant rejection the Examiner clearly states what Admon et al and Abcam for showing what is known in the art and clearly states why it would be obvious to combine the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Stoeber et al is silent with regard to the use of a lysis buffer which can lyse cells and that Stoeber does not mention or suggest that such a lysis buffer could be employed to provide a simple and highly effective method for analyzing a urine sample to detect Mem5 as presently claimed.
          This argument is not found persuasive because the Examiner has not relied upon Stoeber et al for teaching the lysis buffer but rather as relied upon the combination of Stoeber et al in view of Admon et al and Abcam and/or Guitierez et al for teaching why one of ordinary skill in the art would incorporate a lysis buffer to replace the mechanical homogenizer in Stoeber et al. As stated supra and in the previous office action it would prima facie obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, to have modified Stoeber et al to replace the mechanical homogenizer for lysis of the exfoliated superficial urothelial cells with a lysis buffer as taught in Admon et al to obtain cell lysates for detection and detaining concentration of mcm5 in urine wherein the lysis buffers is RIPA buffer as taught in Abcam.   One would be motivated to do so replace the laborious dounce homogenizer of Stoeber et, with an optimized lysis buffer i.e. RIPA, suitable for a nuclear protein extraction and commercially available as taught in Abcam.  Therefore the applicant is once again arguing Stoeber et al individually and not considering the combination of Stoeber et al in view of Admon et al and Abcam and/or Guitierez et al.
With respect to the argument that the statement that Stoeber et al does not teach that a lysis buffer could be employed to provide a simple and highly effective method for analyzing a urine sample to detect Mem5 as presently claimed. (1) the Examiner has not relied upon Stoeber for teaching the lysis buffer and (2) Also, as stated above the combination of Stoeber et al in view of Admon et al and Abcam and/or Guitierez et al teach method steps and a lysis buffer consonant to the instantly recited and therefore the modified method of Stoeber et al would provide a simple and highly effective method for analyzing a urine sample and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex Parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

This argument is not found persuasive because the Examiner has not relied upon Admon for teaching the specific lysis buffer but rather has relied upon Abcam for teaching the components in the lysis buffer.  The primary reference of Stoeber et al teaches a urine sample and Admon teaches that a sample such as a urine can be used and that cell lysis reagents necessarily are capable of releasing the mem marker for detection/determining levels.  To obtain a cell lysate in a urine sample the urine sample necessarily includes cell sediments.  Thus, the Applicant is arguing Admon individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
           Applicant argues that even if the skilled artisan were to combine Admon with Stoeber, Admon only provides practical teaching in relation to protein extraction from frozen tissue samples and these processed sample are then subjected to chromatography couple with tandem mass spectrometry and in contrast the urine sample of Stoeber are analyzed using immunofluorometric DELFIA assay and that the skilled artisan would realize that the teaching of Admon is technically incompatible with that of Stoeber.
  This argument and statements are not found persuasive because (1) 103 rejections are based on one of ordinary skill in the art and not the skilled artisan, (2) In re Mills, 470 F. 2d 649, 176 USPQ 196 (CCPA 1972).  (3) it appears that the applicant is arguing that Admon is non-analogous art because of the different detection methods.  This argument is not found persuasive because it is analogous art in the immunoassay field and the lysis of samples to provide for antigens/markers which are detected with immunoassays.
Applicant argues that Stoeber uses immunofluorometric DELFIA assay and Admon describes the use of chromatography coupled with tandem mass spectrometry and Abcam is focused on Wester Blotting and thus the skilled artisan would have under stood that the teaching of Abcam would not be applicable to the methods of either Stoeber or Admon.
This argument is not found persuasive because (1) 103 rejections are based on one of ordinary skill in the art and not the skilled artisan, (2) it appears that the applicant is arguing that Stoeber and Admon are non-analogous art because of the different detection methods.  This argument is not found persuasive because it is analogous art in the immunoassay field and the lysis of samples to provide for antigens/markers which are detected with immunoassays.  The art shows that it is known and conventional to treat a sample and that this treatment of a sample can be by a lysis agent. 

This argument is not found persuasive because the specific disclosure pertains to immunoprecipitations and pull-down assay, neither of which are utilized by Stober or Admon.  Therefore, applicants argument is not on point.
Applicant further argues that Abcam does not provide any teaching that would lead one to expect that a buffer comprising Tris or TRIZMA and Triton X-100 would not only be effective for the lysis of cells in a urine, but would also provide improved stability of Mem5 released from said cells.
This argument is not found persuasive because the combination of Stoeber et al in view of Admon et al and Abcam and/or Guitierez et al teach method steps and a lysis buffer consonant to the instantly recited and therefore it is deemed that the modified method of Stoeber et al would provide   improved stability of Mem5 released from said cells and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex Parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 Applicant argues that Gutierez provides no teaching in relation to ur9ine sample or Mem5.
This argument is not found persuasive because the Applicant is arguing Gutierez individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Example 4 and Figure 5 extensively demonstrate thataa buffer comprising Triton X -100 and Tris is surprisingly effective at maintaining the stability of Mem5 during a cell lysis procedure performed at room temperature.
This argument is not found persuasive because the example does not provide for example what is included in the RIPA buffer tested by the applicant as compared to the Tris-T buffer. Therefore, the RIPA in applicant may or may not have the combination of Tris and Triton X-100. The instant combination of Stoeber et al in view of Admon et al and Abcam and/or Guitierez et al teach the buffer comprises Triton X-100 and Tris in a buffer and in Abcam the RIPA buffer comprised both Triton X-100 and Tris and therefore it is deemed that since the combination of references teach the same buffer and components within the buffer as instantly claimed that the buffer in the modified method of Stoeber et al would provide the property of stability as argued by the applicant.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /GARY COUNTS/            Primary Examiner, Art Unit 1641